DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
reference character “64” has been used to designate both the first cavity (Page 5, paragraph 0022 line 3) and the second cavity (Page 7, paragraph 0025 line 12).

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akans et al (WO 2016193376 A1) in view of Carey et al (US 20050178165 A1).
As to claim 1, Akans teaches a laundry pedestal for supporting a laundry treating appliance (2 see Annotated Fig. 1 below), comprising: a cabinet (A1 see Annotated Fig. 1 below)  including a top wall (A2 see Annotated Fig. 5 below), opposing side walls (A3 & A4 see Annotated Fig. 2), and a base (A5 see Annotated Fig. 1); and a drawer (7, storage unit see Fig. 1) configured to be moved between a retracted position and an extended position relative to the cabinet, the drawer comprising: a first compartment (9 see Annotated Fig. 1 below); and a second compartment (5 see Annotated Fig. 1 below), adjacent to the first compartment (9 see Annotated Fig. 1 below), wherein a height of the second compartment (5 see Annotated Fig. 1 below) is greater than a height of the first compartment (9 see Annotated Fig. 1 below).
In regards to the first and second cover, Akans fails to disclose the first compartment (9 see Annotated Fig. 1 below) having a first cover; and a second compartment (5 see Annotated Fig. 1 below), adjacent to the first compartment (9 see Annotated Fig. 1 below), and having a second cover that is vertically offset above the first cover.
However, in the same field of endeavor, Carey teaches a cabinet (31, see Fig. 1) and a drawer (38 see Fig. 4) comprising a first compartment wherein the first compartment includes a first cover (30, shelf, see Fig. 4). The first cover (30 see Fig. 4) in its extended position may be capable of supporting a user weight in the range of 100 to 250 pounds or more such that the shelf may be used as a step for the user (see Paragraph 0034). Carey also discloses the first cover (30 see Fig. 4) is supported by an extended member (54 rollers see Fig. 5) that is located underneath the drawer (38 see Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akans to incorporate the teachings of Carey to modify the first and second compartment of Akans to include a cover for each compartment (30, shelf of Carey, see Fig. 4) wherein the second cover is vertically offset above the first cover. It would have also been obvious to modify the drawer (7 see Fig. 1 of Akans) and add an extended member (54 see Fig. 5 of Carey) located underneath the modified drawer (7 see Fig. 1 of Akans) to support the weight applied to the first and second cover (30 see Fig. 4 of Carey). 
The advantage of this modification would allow the user to use the first and second covers (30 shelf see Fig. 5 of Carey) as a step for the user who may wish to access storage space above the appliance cabinet, such as a top surface of the appliance or a shelving unit (see Paragraph 0034 of Carey).
As to claim 2, the combination of Akans and Carey teaches the laundry pedestal of claim 1, wherein the first cover, the second cover, or both the first and second cover of Carey are configured to one of linearly slide between open and closed positions (see paragraph 0029 of Carey) or rotate about a hinge axis between open and closed positions (see paragraph 0030 of Carey).
As to claim 3, the combination of Akans and Carey fails to disclose the laundry pedestal of claim 1, wherein a vertical distance between the first cover and the second cover is from about 17 centimeters to about 26 centimeters.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date without undue experimentation to make the vertical distance between the first cover and second cover of Carey or the laundry pedestal of Akans to be about 17 centimeters to about 26 centimeters as this will yield predictable results.
The advantage of having the vertical distance of the first cover and the second cover to be about 17 centimeters to about 26 centimeters, will allow the user to comfortably walk up to the first and second covers of Carey to reach the top of the laundry unit or shelving. Also, it would be advantageous to use these dimensions to keep the first and second compartments compact in size to avoid taking too much space in the vertical direction.
As to claim 4, the combination of Akans and Carey teaches the laundry pedestal of claim 1, wherein the first compartment (9 see Fig. 1 of Akans below) is configured to move independently of the second compartment (5 see Fig. 1 of Akans below) between the retracted and extended positions.
As to claim 6, the combination of Akans and Carey teaches the laundry pedestal of claim 1, wherein in the retracted position, the first compartment (9 see Fig. 1) is disposed between a first wall (A4 see Annotated Fig. 1 of Akans below) of the opposing side walls and the second compartment (5 see Annotated Fig. 1 of Akans) and the second compartment (5 see Annotated Fig. 1 below of Akans) is disposed between a second wall (A3 see Annotated Fig. 1 of Akans below) of the opposing side walls and the first compartment (9 see Annotated Fig. 1 below of Akans).
As to claim 7, the combination of Akans and Carey teaches the laundry pedestal of claim 1, further comprising: at least one support element (54 see Fig. 5 of Carey) extending from an underside of the drawer (see paragraph 0035).


    PNG
    media_image1.png
    668
    771
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    582
    715
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    652
    618
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    565
    713
    media_image4.png
    Greyscale

As to claim 8, as stated above the combination of Akans and Carey teaches a laundry pedestal for supporting a laundry treating appliance, comprising: a cabinet (A1 see Annotated Fig.2 above of Akans) including a top wall (A2 see Annotated Fig. 5 above of Akans), opposing side walls (A3 & A4 see Annotated Fig. 2 above of Akans), and a base (A5 see Annotated Fig. 2 below above of Akans); a pair of first and second steps configured to be moved between a retracted position and an extended position relative to the cabinet (A1 see Annotated Fig.2 above of Akans), wherein the pair of first and second steps comprise: a first compartment (9 see Annotated Fig. 1 above of Akans) having a first cover (30 see Fig. 4 of Carey) ; and a second compartment (5 see Annotated Fig. 1 above of Akans) having a second cover (30 Fig. 4 of Carey) that is vertically offset above the first cover (30 see Fig. 4 of Carey), wherein a height of the second compartment (5 see Annotated Fig. 1 above of Akans) is greater than a height of the first compartment (9 see Annotated Fig. 1 above of Akans) and wherein the first cover (30 see Fig. 4 of Carey) defines a first tread of the first step and the second cover (30 see Fig. 4 of Carey) defines a second tread of the second step.
As to claim 9, the combination of Akans and Carey teaches the laundry pedestal of claim 8, wherein the first compartment (9 see Annotated Fig. 1 above of Akans) and the second compartment (5 see Annotated Fig. 1 above of Akans) are at least partially defined by a first riser (A6 see Annotated Fig. 4 above of Akans) of the first step and a second riser (A7 see Annotated Fig. 2 above of Akans) of the second step, respectively, and wherein the first riser (A6 see Annotated Fig. 4 above of Akans) and the second riser (A7 see Annotated Fig. 2 above of Akans) are aligned substantially parallel with the opposing side walls (A3 & A4 see Annotated Fig. 1 above of Akans).
As to claim 10, the combination of Akans and Carey teaches the laundry pedestal of claim 8, wherein the first cover, the second cover, or both the first and second cover of Carey are configured to one of linearly slide between open and closed positions (see paragraph 0029 of Carey) or rotate about a hinge axis between open and closed positions (see paragraph 0030 of Carey).
As to claim 11 the combination of Akans and Carey fails to disclose the laundry pedestal of claim 8, wherein a vertical distance between the first cover and the second cover is from about 17 centimeters to about 26 centimeters. 
As stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date without undue experimentation to make the vertical distance between the first cover and second cover of Carey or the laundry pedestal of Akans to be about 17 centimeters to about 26 centimeters will yield the same predictable results.
As to claim 12 the combination of Akans and Carey teaches the laundry pedestal of claim 8, wherein the first compartment (9 see Annotated Fig. 1 above of Akans) is configured to move independently of the second compartment (5 see Annotated Fig. 1 above of Akans) between the retracted and extended positions
As to claim 14 the combination of Akans and Carey teaches the laundry pedestal of claim 8, wherein an upper surface of the first cover, the second cover, or both the first and second cover of Carey comprises one of a rubber material, polymeric material, metal material, metal alloy material, composite material, or combinations thereof (see paragraph 0043 of Carey).
As to claim 15, the combination of Akans and Carey teaches the laundry pedestal of claim 8, further comprising: at least one support element (54 see Fig. 5 of Carey) extending from an underside of one of the modified first compartment (9 see Annotated Fig. 1 above of Akans) (when arranged as detailed above), the second compartment, or the first and second compartments.
As to claim 16, as stated above the combination of Akans and Carey teaches a laundry treating appliance, comprising: a first cabinet (A8 see Annotated Fig. 2 above of Akans) housing a treating chamber for treating laundry according to a cycle of operation; a second cabinet (A1 see Annotated Fig. 2 above of Akans), disposed beneath the first cabinet (A8 see Annotated Fig. 2 above of Akans), the second cabinet (A1 see Annotated Fig.2 above of Akans) comprising a top wall (A2 see Annotated Fig. 5 above of Akans), opposing side walls (A3 & A4 see Annotated Fig. 2 above of Akans), and a base (A5 see Annotated Fig. 2 above of Akans); and a drawer (7, storage unit see Annotated Fig. 1 above of Akans) configured to be moved between a retracted position and an extended position relative to the second cabinet (A1 see Annotated Fig. 2 above of Akans), the drawer (7, storage unit see Fig. 1) comprising: a first compartment (9 see Annotated Fig. 1 above of Akans) having a first cover (30 Fig. 4 of Carey); and a second compartment (5 see Fig. 1 above of Akans), adjacent to the first compartment (9 see Fig. 1 above of Akans), and having a second cover (30 Fig. 4 of Carey) that is vertically offset above the first cover (30 Fig. 4 of Carey), wherein a height of the second compartment (5 see Annotated Fig. 1 above of Akans)  is greater than a height of the first compartment (9 see Annotated Fig. 1 Above of Akans).
As to claim 17, the combination of Akans and Carey teaches the laundry treating appliance of claim 16, wherein the first cover (30 Fig. 4 of Carey), the second cover (30 Fig. 4 of Carey), or both the first and second cover (30 Fig. 4 of Carey) are configured to linearly slide between open and closed positions (see paragraph 0029 of Carey) or rotate about a hinge axis between open and closed positions (see paragraph 0030 of Carey).
As to claim 18, the combination of Akans and Carey fails to disclose the laundry treating appliance of claim 16, wherein a vertical distance between the first cover and the second cover is from about 17 centimeters to about 26 centimeters.
As stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date without undue experimentation to make the vertical distance between the first cover and second cover of Carey or the laundry pedestal of Akans to be about 17 centimeters to about 26 centimeters will yield the same predictable results.
As to claim 19, the combination of Akans and Carey teaches the laundry treating appliance of claim 16, wherein the first compartment (9 see Annotated Fig. 1 above of Akans) is configured to move independently of the second compartment (5 see Annotated Fig. 2 above of Akans) between the retracted and extended positions.

Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5, 13 and 20 would be allowable for disclosing “the second compartment is configured such that movement of the second compartment between the retracted and extended positions results in a corresponding movement of the first compartment between the retracted and extended positions, respectively”. The prior art fails to disclose or render obvious the combination of features recited in claim 5, 13, and 20. 
Akans in view of Carey as discussed with regards to claim 4, 12, and 19 teaches the laundry pedestal of claim 1, 8, and 16, wherein the first compartment (9 see Fig. 1 above of Akans) is configured to move independently of the second compartment (5 see Fig. 1 above of Akans) between the retracted and extended positions, but fails to teach the second compartment (5 see Fig. 1 above of Akans) is configured such that movement of the second compartment (5 see Fig. 1 above of Akans) between the retracted and extended positions results in a corresponding movement of the first compartment (9 see Fig. 1 above of Akans) between the retracted and extended positions, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper (US 10316584 B1), teaches a similar configuration for a bathroom vanity with retractable step.
Kim et al (US 20180340282 A1) teaches a similar configuration for a laundry treatment apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632